People v Chapman (2018 NY Slip Op 06317)





People v Chapman


2018 NY Slip Op 06317


Decided on September 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2018

Renwick, J.P., Gische, Mazzarelli, Kern, Moulton, JJ.


7158 2718/15

[*1]The People of the State of New York, Respondent,
vKeith Chapman, Defendant-Appellant.


Marianne Karas, Thornwood, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Edwina G. Mendelson, J.), rendered June 24, 2016, as amended September 1, 2016, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him to a term of four years, unanimously affirmed.
The court properly denied defendant's suppression motion. The odor of marijuana emanating from a lawfully stopped car gave the police probable cause to search the car and its occupants (see e.g. People v Smith, 66 AD3d 514 [1st Dept 2009], lv denied 13 NY3d 942 [2010]). In any event, the police were justified in conducting a protective frisk based on defendant's pattern of behavior, including furtive movements, failure to comply with instructions to keep his hands on his lap, and indications of an attempt to hide something (see e.g. People v Alejandro, 142 AD3d 876 [1st Dept 2016], lv denied 28 NY3d 1070 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2018
CLERK